DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           M.P., the mother,
                              Appellant,

                                    v.

          DEPARTMENT OF CHILDREN AND FAMILIES and
                    GUARDIAN AD LITEM,
                         Appellees.

                              No. 4D21-2445

                          [December 22, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Stacey Schulman, Judge; L.T. Case No. 2017-1765DP.

  Antony P. Ryan, Regional Counsel, and Paul O’Neil, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
West Palm Beach, for appellant.

  Carolyn Schwarz, Children’s Legal Services, Fort Lauderdale, for
appellee Department of Children and Families.

   Beth Kathryn Roland, Defending Best Interest Project, Statewide
Guardian ad Litem Office, Family First Firm, Orlando, and Sara E.
Goldfarb, Statewide Director of Appeals, Statewide Guardian ad Litem
Office, Tallahassee, for appellee Guardian ad Litem.

PER CURIAM.

   Affirmed.

MAY, GERBER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.